Order entered October 27, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01752-CV

             STUTZ ROAD LIMITED PARTNERSHIP, ET AL., Appellants

                                             V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-01696-B

                                         ORDER
       We GRANT the October 22, 2014 motion of appellant Len-Mac Development Corp. for

an extension of time to file its brief. Appellant shall file its brief by October 28, 2014. We

caution appellant that no further extension of time will be granted absent extraordinary

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE